VAUGHN, Judge.
All of defendant’s assignments of error are directed at the application of the doctrine that when one is found in the possession of a forged instrument and is endeavoring to obtain money or advances on it, this raises a presumption that the defendant either forged or consented to the forging of such instrument, and nothing else appearing, the person would be presumed to be guilty. For the reasons stated in State v. Jordan, No. 7110SC740, filed this date, all of the defendant’s assign*256ments of error are overruled. The record before this Court discloses no prejudicial error.
No error.
Judges Brock and Britt concur.